ACCEPTED
                                                                                           01-15-00320-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     10/13/2015 3:22:13 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                        NO. 01-15-00320-CV
__________________________________________________________________
                                                         FILED IN
                                                  1st COURT OF APPEALS
               IN THE COURT OF APPEALS FOR THE HOUSTON, TEXAS
                    FIRST JUDICIAL DISTRICT       10/13/2015 3:22:13 PM
                        HOUSTON, TEXAS            CHRISTOPHER A. PRINE
                                                           Clerk
__________________________________________________________________

                    REVENEW INTERNATIONAL, LLC, Appellant,

                                         vs.

                   PSC INDUSTRIAL OUTSOURCING, LP, Appellee.
                 _______________________________________________

                     On Appeal from the 281st Judicial District Court
                                 Harris County, Texas
                           Trial Court Case No. 2013-59946
                 _______________________________________________

               UNOPPOSED MOTION TO DISMISS APPEAL AS MOOT
                ________________________________________________



                                               Lauren J. Harrison
                                               Lara D. Pringle
                                               Jones Walker LLP
                                               1001 Fannin Street, Suite 2450
                                               Houston, Texas 77002
                                               Telephone: 713/437-1800
                                               Facsimile: 713/437-1810
                                               lharrison@joneswalker.com
                                               lpringle@joneswalker.com

                                               Counsel for Appellant




{HD071986.1}
               UNOPPOSED MOTION TO DISMISS APPEAL AS MOOT

        NOW        INTO   COURT,        through   undersigned     counsel,   comes

Defendant/Appellant Revenew International, LLC (“Revenew”) and moves this

Court to dismiss the present appeal as moot. In particular, Plaintiff/Appellee PSC

Industrial Outsourcing, LP (“PSC”) recently non-suited the underlying district

court action from which the present appeal arising, which action was dismissed

without prejudice. See Exhibit A. Given the dismissal of the underlying action,

the present appeal has been mooted and should be dismissed. Counsel for PSC is

unopposed to this motion.

        WHEREFORE Revenew respectfully requests that this Court grant the

present motion and dismiss the present appeal as moot. A proposed order is

attached for the Court’s convenience.

                                        Respectfully submitted:

                                        JONES WALKER LLP

                                        /s/ Lauren J. Harrison
                                        LAUREN J. HARRISON
                                        State Bar No. 24025840
                                        lharrison@joneswalker.com
                                        LARA D. PRINGLE
                                        State Bar No. 24056164
                                        lpringle@joneswalker.com
                                        1001 Fannin Street, Suite 2450
                                        Houston, Texas 77002
                                        Tel. (713) 437-1800/Fax: (713) 437-1810
                                        ATTORNEYS FOR APPELLANT
                                        REVENEW INTERNATIONAL, LLC
                                          1
{HD071986.1}
                      CERTIFICATE OF CONFERENCE

       I certify that on October 13, 2015, I conferred with counsel for
Plaintiff/Appellee PSC Industrial Outsourcing, LP. PSC is unopposed to this
Motion to Dismiss.


                                             /s/ Lauren J. Harrison
                                             ___________________________
                                             Lauren Harrison




                         CERTIFICATE OF SERVICE

      I certify that on October 13, 2015, a true and correct copy of the above and
foregoing document was served upon the following counsel by electronic service
through the state-provided EFSP Efile.txcourts.gov:

Todd W. Mensing
Chris W. Lacy
Ahmad, Zavitsanos, Anaipakos, Alavi & Mensing, PC
1221 McKinney, Suite 3460
Houston, TX 77010
Facsimile: 713/655-0062


                                             /s/ Lauren J. Harrison
                                             ___________________________
                                             Lauren Harrison




                                         2
{HD071986.1}